Title: To George Washington from William Herbert, 3 May 1793
From: Herbert, William
To: Washington, George



Dear Sir:
Alexandria [Va.] 3d May 1793

In a Suit, instituted by william West, Son of the late Revd Wm West of Baltimore, in the high Court of Chancery of this State, Against the Mayor and Corporation of this Town, you are made

a party, as one of the Surviving Trustees, Acting as mister Wests Agent here, I am instructed by his Council, to Send you the Inclosed Bill, & to Request your Answer thereto, Which, I presume must be very Short, as I cant discover, from the Minutes, on the Town Book, that you ever Acted under your Appointment—Your Answer is only mere Matter of form & need not Be Sworn to—I have to Beg the favor of you to Return the Copy of the Bill now Sent, with your Answer, as soon as you conveniently can, and to Assure you, that I am—with every Sentiment of Respect & Regard—D: Sir—your Most Obedt & most Hbl. Servt

Wm Herbert

